IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               : No. 85 EM 2018
                                             :
                     Respondent              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 BUTCHIE LONG,                               :
                                             :
                     Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 4th day of September, 2018, the Motion Requesting to Exceed

Word Limit is DENIED. Petitioner is DIRECTED to file a compliant Petition for Allowance

of Appeal within 30 days.